Citation Nr: 0019853	
Decision Date: 07/28/00    Archive Date: 08/02/00

DOCKET NO.  99-06 789	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Fort Harrison, Montana


THE ISSUE

Entitlement to service connection for a back disorder.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. M. Fogarty, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1975 to December 
1978.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a November 1998 rating decision from the 
Department of Veterans Affairs (VA) Fort Harrison, Montana, 
Medical and Regional Office (RO) Center, which denied 
entitlement to service connection for a back disorder.

The Board notes that in March 1999, the veteran claimed 
entitlement to service connection for anxiety and depression.  
In a July 1999 letter to the veteran, the RO denied his claim 
on the basis that requested copies of medical treatment 
records showing that the claimed condition had not been 
received.  The veteran has not expressed any disagreement 
with that decision.

The Board also notes that in an August 1999 rating decision, 
the RO determined that increased evaluations were warranted 
for residuals of a wrist fracture, hypertension, and 
hyperthyroidism.  The RO also granted entitlement to non-
service-connected pension benefits.  The veteran has not 
filed a notice of disagreement as to that decision.

Finally, the Board notes that in his March 1999 substantive 
appeal, the veteran indicated that he wanted a hearing before 
a Member of the Board at the RO.  The veteran was notified of 
the date and time of his scheduled hearing in a May 2000 
letter.  The record reflects that the veteran failed to 
appear for his June 2000 hearing before a Member of the 
Board.  



FINDING OF FACT

Competent medical evidence of a nexus between the veteran's 
current back disorder and an incident of service has not been 
presented.




CONCLUSION OF LAW

The claim of entitlement to service connection for a back 
disorder is not well grounded.  38 U.S.C.A. § 5107(a) (West 
1991).



REASONS AND BASES FOR FINDING AND CONCLUSION

Factual Background

Service medical records reflect that upon enlistment 
examination dated in April 1975, the veteran's spine and 
musculoskeletal system was clinically evaluated as normal.  
In his April 1975 report of medical history, the veteran 
reported that he had not experienced recurrent back pain.  
Clinical records reflect treatment for a burn to the left 
hand, a jammed finger on the left hand, complaints of 
malaise, plantar warts, a bacterial infection, hypertension, 
hyperthyroidism, a nondisplaced fracture of the distal radial 
articular surface of the right wrist, complaints of fatigue, 
a hematoma to the right shoulder muscle, a dislocated right 
thumb, a questionable staph infection, and a drug overdose.  
A May 1977 clinical record reflects a complaint of pain in 
the lower back.  Upon separation examination dated in 
December 1978, the veteran's spine and musculoskeletal system 
was clinically evaluated as normal.  No defects or complaints 
related to a back disorder were noted.  

Upon VA examination dated in April 1983, orthopedic 
examination revealed a history of an injury to the right 
wrist.  The examiner noted no complaints or diagnoses 
relevant to a back condition.  

A VA hospital summary dated in May 1983 notes that the 
veteran had experienced low back pain over the last three to 
four weeks.  He was treated with medication.  A diagnosis 
relevant to the back was not noted.  

Upon VA examination dated in October 1984, the veteran 
complained of chest pains and back pain.  A diagnosis of 
hyperthyroidism was noted.  

Private treatment records dated from February 1991 to April 
1994 reflect the veteran underwent a micro-laminotomy and 
removal of a herniated disc on the right at L5-S1 in February 
1991 and a laminotomy for a herniated disc in July 1991.  A 
May 1993 clinical record notes that the veteran had a 
significant back problem which started in January 1991 when 
he first injured himself splitting wood and herniated a disc 
at L5-S1 on the right.  The veteran also underwent additional 
back surgery in July 1993, including a decompressive 
laminotomy, bilateral discectomy, and bilateral posterior 
lateral fusion of L5-S1 with instrumentation, screws and 
rods.  

Upon VA examination of the spine dated in July 1998, it was 
noted the veteran was in no pain at that time.  Evaluation of 
the spine revealed good flexion and extension of the lumbar 
spine.  The examiner noted there was no doubt the veteran had 
problems with his lumbar spine and pain.  

An August 1998 VA radiology report reflects an impression of 
a focal moderate-sized disc protrusion at the C5-6 level on 
the right side compressing the spinal canal and existing 
nerve root at that level on the right.  

VA treatment records dated from November 1998 to March 1999 
reflect follow-up care from surgery of the cervical spine.  
Mild hypertension and tachycardia were noted.  

A February 1999 VA clinical record notes continued problems 
with right arm radicular pain and weakness and chronic 
tachycardia.  

Upon VA examination dated in April 1999, the veteran reported 
being beaten up twice while in the service with resulting 
head and neck pain.  A relevant assessment of a history of 
recent C5-6 anterior fusion for herniated disc was noted.

Analysis

Basic entitlement to disability compensation may be 
established for a disability resulting from personal injury 
suffered or disease contracted in the line of duty or for 
aggravation of a preexisting injury suffered or disease 
contracted in the line of duty.  38 U.S.C.A. § 1131 (West 
1991).  Service connection connotes many factors but 
basically means that the facts, shown by evidence, establish 
that a particular injury or disease resulting in disability 
was incurred coincident with service in the Armed Forces, or 
if preexisting such service, was aggravated therein.  38 
C.F.R. § 3.303(a) (1999).  Service connection may be granted 
for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. §  
3.303(d).  Certain chronic disabilities, such as arthritis, 
will be presumed to be related to service if manifested to a 
compensable degree within one year of discharge from service.  
38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309 (1999).  

In the alternative, service connection may be established by 
a continuity of symptomatology between a current disorder and 
service.  38 C.F.R. § 3.303(d); Wilson v. Derwinski, 2 Vet. 
App. 16, 19 (1991).  Lay observations of symptomatology are 
pertinent to the development of a claim of service connection 
if corroborated by medical evidence.  See Rhodes v. Brown, 4 
Vet. App. 124, 126-127 (1993).

The threshold question that must be resolved with regard to 
each claim is whether the veteran has presented evidence of a 
well-grounded claim.  
38 U.S.C.A. §  5107(a); Murphy v. Derwinski, 1 Vet. App. 78 
(1990).  A well-grounded claim is a plausible claim that is 
meritorious on its own or capable of substantiation.  See 
Murphy, 1 Vet. App. at 81.  An allegation of a disorder that 
is service-connected is not sufficient; the veteran must 
submit evidence in support of a claim that would "justify a 
belief by a fair and impartial individual that the claim is 
plausible."  38 U.S.C.A. § 5107(a); Tirpak v. Derwinski, 2 
Vet. App. 609, 611 (1992).  

In order for a claim to be well grounded, there must be 
competent evidence of current disability; lay or medical 
evidence of incurrence or aggravation of a disease or injury 
in service; and competent medical evidence of a nexus between 
the in-service injury or disease and the current disability.  
Caluza v.  Brown, 7 Vet. App. 498 (1995).  A claim based on 
chronicity may be well grounded if the chronic condition is 
observed during service, continuity of symptomatology is 
demonstrated thereafter and competent evidence relates the 
present condition to that symptomatology.  Savage v. Gober, 
10 Vet. App. 488 (1997).  Where the determinant issue 
involves a question of medical diagnosis or medical 
causation, competent medical evidence to the effect that the 
claim is plausible or possible is required to establish a 
well-grounded claim.  Lay assertions of medical causation 
cannot constitute evidence sufficient to render a claim well 
grounded under 
38 U.S.C.A. §  5107(a); if no cognizable evidence is 
submitted to support a claim, the claim cannot be well 
grounded.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).

Following a thorough review of the evidence of record, the 
Board concludes that entitlement to service connection for a 
back disorder is not warranted.  

Although the evidence of record clearly shows a current back 
disorder with continued treatment since 1991, the veteran's 
service medical records reflect only a single complaint of 
back pain during service.  Subsequent medical records are 
silent for treatment, complaints, or diagnoses related to a 
back disorder until May 1983, over five years after his 
discharge from service.  Additionally, the private treatment 
records note the veteran injured himself in January 1991 when 
he herniated a disc while splitting wood.  The Board finds 
this evidence to be insufficient to demonstrate the presence 
of a chronic disorder in service or continuity of 
symptomatology.

The record is further silent for competent medical evidence 
of a nexus between the veteran's current back disorder and 
the complaint of back pain noted during service, or any other 
incident of service.  Unfortunately, the contentions of the 
veteran are not supported by the evidence or medical opinions 
of record.  As stated by the United States Court of Appeals 
for Veterans Claims (known as the United States Court of 
Veterans Appeals prior to March 1, 1999), where the 
determinative issue involves medical causation or a medical 
diagnosis, competent medical evidence is required.  Grottveit 
v. Brown, 5 Vet. App. at 93.  The record does not reveal that 
the veteran possesses any medical expertise.  Thus, his lay 
medical assertions to the effect that his military service 
caused or substantially or materially contributed to his 
current back condition have no probative value.  See Espiritu 
v. Derwinski, 
2 Vet. App. 492 (1992). 

In the absence of competent medical evidence of a nexus 
between the veteran's current back disorder and an incident 
of service, the claim is not well grounded and must be 
denied.  


ORDER

The claim of entitlement to service connection for a back 
disorder is denied.



		
	John E. Ormond, Jr.
	Member, Board of Veterans' Appeals



 

